Citation Nr: 1138843	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired bilateral foot disorder, to include pes planus and fractures of the right and left feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO) and Board remand.

In August 2011, the Veteran was informed that the Veteran's Law Judge who conducted the hearing before the Board in April 2008 is no longer with the Board.  The law provides that the Veteran's Law Judge who conducts a hearing in a matter shall participate in the final determination of the claim on appeal.  See 38 C.F.R. § 20.707 (2010).  Nevertheless, in a September 2011 response, the Veteran stated that he did not wish to testify at another hearing before the Board.  Accordingly, the Board will proceed with the adjudication of the Veteran's claim.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

By a November 2008 remand, the Board instructed the RO to provide the Veteran with a VA examination addressing the etiology of his bilateral foot disorder.  In addition, the Board requested that the VA examiner provide an opinion as to whether the Veteran's pre-existing pes planus was aggravated by his active duty service.  Although the Veteran underwent a VA examination in January 2009, review of the examination report reflects that it is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination). 

Specifically, while the VA examiner stated that the Veteran's bilateral foot disorder was not aggravated by his active military service, the VA examiner provided no explanation or rationale for that conclusion.  The VA examiner simply noted that the Veteran's pes planus was "a congenital condition."  Congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  However, service connection may be granted, in limited circumstances, for a constitutional or developmental disability due to aggravation by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990)).  Accordingly, the Veteran must be afforded a new VA examination addressing the etiology of the Veteran's bilateral foot disorder, with consideration of whether the Veteran's bilateral pes planus is congenital in nature.  If the Veteran's bilateral pes planus is found to be congenital, the examiner must provide an opinion as to whether it was aggravated during service by a superimposed disease or injury. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the Veteran of what information or evidence is needed in order to substantiate his claim on appeal, and it must assist the Veteran by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The RO must provide notice as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must provide the Veteran with a new VA examination.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must provide an opinion as to whether the Veteran's currently diagnosed bilateral foot disorder was incurred in or aggravated by active duty service, and whether the Veteran's diagnosed bilateral pes planus is congenital in nature.  If the Veteran's bilateral pes planus is found to be congenital in nature, the examiner must provide an opinion as to whether the Veteran's bilateral pes planus was aggravated during service by a superimposed disease or injury during service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  The VA examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


